Citation Nr: 1418081	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for bilateral chondromalacia of the patella.  

2. Whether new and material evidence has been received to reopen the claim of service connection for spina bifida.

3. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, a hearing was held before a Decision Review Officer (DRO) at the RO, and in March 2013, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are in the Veteran's record.  

The issue of service connection for a low back disability other than spina bifida has been raised by the record, but has not been adjudicated by the AOJ.  [An initial adjudication of an issue may not be in the form of a supplemental statement of the case (SSOC) as the AOJ has handled this matter.]  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of service connection for right shoulder disability is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1. A February 1971 rating decision denied the Veteran service connection for bilateral chondromalacia of the patella essentially based on a finding that such disability pre-existed, and was not aggravated beyond natural progression in, service; he initiated, but did not perfect, an appeal in the matter, and did not submit new and material evidence in the year following.  
2. Evidence received since the February 1971 rating decision suggests that the Veteran's bilateral chondromalacia may have been aggravated in service; relates to the unestablished fact necessary to substantiate the claim of service connection for bilateral chondromalacia of the patella; and raises a reasonable possibility of substantiating such claim.  

3. An unappealed May 1974 rating decision denied the Veteran service connection for spina bifida essentially based on a finding that such is a constitutional or developmental abnormality, and thus not a compensable disability under the law.  

4. Evidence received since the May 1974 rating decision does not tend to show that the Veteran's spina bifida is not a congenital or developmental disability or that pathology was superimposed in service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for spina bifida; and does not raise a reasonable possibility of substantiating such claim.  


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for bilateral chondromalacia of the patella may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

2. New and material evidence has not been received, and the claim of service connection for spina bifida may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  

The appellant was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  October 2007 and January 2008 letters provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA medical examination in November 2011.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran filed an original claim of service connection for bilateral knee disability in January 1971.  A February 1971 rating decision denied service connection for bilateral chondromalacia of the patella based essentially on a finding that such disability pre-existed his service and was not aggravated beyond natural progression therein.  He initiated an appeal of that decision, but did not perfect his appeal (by submitting a substantive appeal), and the February 1971 rating decision became final.  

The Veteran filed his original claim of service connection for a low back disability in July 1973.  A May 1974 rating decision denied the claim based essentially on the finding that the Veteran's low back disability (spina bifida) is a constitutional or developmental abnormality, and thus not a compensable disability under the law.  He was notified of, and did not appeal that decision, and it too became final.  

Bilateral Chondromalacia of the Patella

Evidence of record at the time of the February 1971 rating decision, which denied service connection for bilateral chondromalacia of the patella, consisted of the Veteran's STRs.  Pertinent evidence received since that rating decision includes:

* An April 1974 VA examination report, including X-rays of the knees.  

* A June 1974 private treatment record from Dr. T.F. that shows the Veteran reported that aching pain in both his knees began prior to his entering the Marine Corps in 1965 and that pain and stiffness increased with exertion during training in service.  The impression was congenital dysplasia of the quadriceps mechanism with chronic recurrent subluxation of the patellae, and chondromalacia worse on the left.  

* A January 1978 statement by the Veteran asserting that his knee condition was aggravated from marching and jumping in service.  

* July 2000 to October 2007 private treatment records that show treatment for bilateral patellofemoral pain and osteoarthritis, bilateral knee degenerative meniscal tears, peripatellar crepitance, an injury to the back and the right knee sustained while sailing, and a report of March 2007 arthroscopy of the right knee and partial medial meniscectomy.  

* July 2007 VA treatment records that note complaints of right knee pain.  

* An August 2009 VA examination report that includes discussion of the Veteran's medical history regarding his knees.

* The transcript of a March 2010 DRO hearing transcript when the Veteran testified that he did not have any knee problems ongoing when he entered service, but has had knee problems since boot camp.  He also stated that he did not have any injuries to his knees since service.  

* July 2007 through August 2013 VA treatment records that show complaints of bilateral knee pain, and that X-rays revealed degenerative joint disease of the right knee.  An April 2010 VA treatment record that shows DJD of the knees and probable patellofemoral syndrome of the right knee with bursitis.  

* An October 2011 Formal Finding on the Unavailability of Lakeside VA medical center treatment records for the Veteran for the period of August 1969 to December 1977.   

* A report of November 2011 VA examination when mild DJD of both knees was diagnosed.  The examiner opined that it is not at least as likely as not that the present condition is related to service.  
* A November 2011 VA addendum opinion that shows the Veteran's claims file and medical records were reviewed.  The examiner opined that it is not at least as likely as not that the Veteran's knee conditions were permanently aggravated by service beyond their normal progression.  

* A December 2011 VA addendum opinion in which the examiner opined that it is as likely as not that the Veteran's chondromalacia of the knees is related to his bilateral knee osteoarthritis.  

* A December 2011 VA addendum opinion wherein the provider opined that it is less likely than not (less than a 50% probability) that the bilateral chondromalacia was permanently aggravated in service.  

* March 2013 lay statements from J.A. and a friend of the Veteran that show that the Veteran complained of knee pain postservice.  A March 2013 statement from I.R. indicates that the Veteran had knee problems since 1981 and had reported to her that he had injured his knees during service.  

* The transcript of a March 2013 Travel Board hearing when the Veteran testified that he did not have any problems with his knees prior to service.  

As the February 1971 rating decision denied the Veteran's claim of service connection for bilateral chondromalacia of the patella on the basis that such disability pre-existed service and was not aggravated beyond natural progression therein, for new evidence to be material, it would have to show that a knee disability did not pre-exist service or that such disability increased in severity (and was aggravated) therein.  

The evidence received since February 1971 is new, because it was not in the record at the time of the February 1971 rating decision.  Early postservice treatment records (in June 1974) received after the February 1971 rating decision show that the Veteran reported that his pre-service complaints worsened with exercise during service.  His credible lay observations, absent a medical opinion to the contrary existing at the time of the February 1971 decision, suggest that the chondromalacia increased in severity during service, which is evidence of aggravation.  Accordingly, the Board finds that new and material evidence has been received, and that the claim of service connection for bilateral chondromalacia of the patella may be reopened.  

Spina Bifida

The May 1974 rating decision denied service connection for spina bifida on the basis that such is a constitutional or developmental abnormality and is not a compensable disability under the law.  Evidence of record at the time of the May 1974 rating decision, which denied service connection for spina bifida, included the Veteran's STRs and an April 1974 VA examination report.  Evidence received since includes:

* July 2000 to October 2007 private treatment records that show treatment for lumbosacral back pain, low back sprain and muscle spasm, lumbar discopathy, and an injury to the back sustained sailing.  

* July 2007 VA treatment records that note complaints of lower back pain.  

* An August 2009 VA examination report that includes discussion of the Veteran's medical history regarding his back.

* The transcript of a March 2010 DRO hearing when the Veteran testified that he injured his lower back in service carrying a Marine up and down stairs in the barracks and during a motor vehicle accident in Highland Park, Illinois, in about April 1969.  He stated that he sought treatment for his low back about 10 times between December 1968 and August 1969, and received postservice treatment at Lakeside VA medical center from 1970 to 1977.  He also stated that he has not had any injuries to his low back since service.  

* July 2007 through August 2013 VA treatment records that show complaints of low back pain, and that X-rays revealed mild scoliosis and narrowing of the lumbar disc spaces with osteoarthritis of the lumbar spine.  An April 2010 VA treatment record that shows DJD of the lumbar spine.  

* An October 2011 Formal Finding on the Unavailability of Lakeside VA medical center treatment records for the Veteran for the period of August 1969 to December 1977.   

* A report of November 2011 VA examination when mild scoliosis with osteoarthritis of the lumbar spine was diagnosed.  The examiner opined that it is not at least as likely as not that the present condition is related to service.  

* November 2011 and December 2011 VA addendum opinions that discuss a nexus between back pathology other than spina bifida and the Veteran's service or his spina bifida.  [The Board observes that the matter of service connection for back pathology other than spina bifida has not yet been properly adjudicated by the RO, and is not before the Board at this time.]

* March 2013 lay statements from J.A. and a friend of the Veteran that show that the Veteran complained of back pain postservice.  A March 2013 statement from I.R. indicating that the Veteran had back problems since 1981 and had reported to her that he had injured his back during service.  

* The transcript of a March 2013 Travel Board hearing when the Veteran testified that he initially injured his back building bunkers in Vietnam, sought treatment from a corpsman, and has been diagnosed with degenerative disc disease.  

It was previously shown and not in dispute that the Veteran has spina bifida and that it was noted in service.  Because service connection for spina bifida was denied on the basis that it is not a compensable disability, for evidence to be new and material in this matter, it would have to tend to show either that spina bifida is a compensable disability (i.e., acquired, not developmental pathology) or that during (or as a result of) service pathology was superimposed on the pre-existing spina bifida.  No such evidence has been received.  The listed evidence received (as it pertains to the spine) tends to show that following (not during) service the Veteran has had pathology superimposed on the pre-existing spina bifida.  Such is not a matter in dispute.  [As noted, the matter of service connection for back pathology other than spina bifida is not before the Board at this time.]  No evidence received since the 1974 rating decision tends to show that further back pathology was superimposed or acquired in service.  Therefore, the additional evidence received since the 1974 rating decision does not address an unestablished fact necessary to substantiate the claim of service connection for spina bifida, does not raise a reasonable possibility of substantiating such claim, and is not new and material.  


ORDER

The appeal to reopen a claim of service connection for bilateral chondromalacia of the patella is granted.  

The appeal to reopen a claim of service connection for spina bifida is denied.


REMAND

Regarding the reopened claim of service connection for bilateral chondromalacia of the patella, the Veteran's knees were symptomatic in service, suggesting worsening or aggravation.  While recent VA examiners have opined that the chondromalacia was not aggravated in service and that any increase in disability was due to natural progression, such opinions did not address that the Veteran's knees were found on induction to be clinically normal, (not disqualifying) and that knee complaints appeared in service and appear to have persisted since.  See June 1974 private treatment records.  Significantly, the providers did not discuss (or point to any medical literature that discusses) natural progression of chondromalacia.  Therefore, the opinions are inadequate, and further medical guidance is needed.  

Regarding the claim of service connection for a right shoulder disability, private X-rays show that the Veteran has right shoulder pathology and receives treatment for right shoulder pain.  At the March 2013 hearing, he testified that he injured the shoulder in service lifting sandbags to build bunkers and has had persistent right should pain since.  His STRs show that he was seen in November and December 1966 for a left shoulder injury.  He asserts that such treatment was actually for his right shoulder, not his left.  He has not been afforded a VA examination with respect to this issue.  Under the circumstances presented, the low threshold standard as to when an examination is necessary is met.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Additionally, at the March 2013 hearing, the Veteran testified that he recently received treatment for his right shoulder at the Jesse Brown VA medical center.  VA treatment records are constructively of record, and if identified as potentially pertinent, must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record the complete clinical records of all VA treatment records (not those already of record or previously found to be unavailable) of evaluation the Veteran received for his right shoulder (and of any treatment he may have received for his knees) at the Jesse Brown VA Medical Center.

2. Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right shoulder disability, as well as his bilateral knee disability.  The examiner must review the entire record in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each current right shoulder disability found.  

(b) Please identify the likely etiology for each right shoulder disability entity diagnosed; specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service, to include as due to injury from lifting sandbags to build bunkers or carrying another person up and down stairs, as alleged?  The examiner should address any credibility issues raised by the record.  

(c) The examiner should also identify (by diagnosis) each current knee disability found.  

(d) Please opine whether or not a pre-existing bilateral chondromalacia increased in severity during service.  If the response is no, please account for the knee complaints noted in service and in the years soon thereafter.  

(e) If the response is yes, but that the increase was due to natural progression, please cite medical literature that describes natural progression of chondromalacia.  

(f) As to each knee disability other than chondromalacia diagnosed, please opine whether it was caused or aggravated by the chondromalacia.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

3. The RO should then review the record and readjudicate these claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


